DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claims1-9 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Daniel X. Xu on 2/12/21.





Claims: 
	In claim 11, insert “A non-transitory computer readable media comprising:” before the claim so that the preamble of the claim reads: “A non-transitory computer readable media comprising: a program controlling a health monitoring system…”

Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are: US 2018/0108440; JP 2006-266078; US 2019/0062813; and US 2020/0289000. The international report has also been considered. None of the references anticipates or render obvious: a health monitoring system and method which analyzes urination of a user using a toilet, the health monitoring system comprising: a storage unit that stores a film producing a color reaction for a composition to be detected; a transfer unit that immerses the film taken out of the storage unit in reserved water of the toilet into which the urination has flown; an imaging unit that generates imaging information by imaging the film after being immersed in the reserved water; an analysis unit that analyzes urine compositions of the urination on the basis of the imaging information; and a prediction unit that predicts a likelihood of having a disease on the basis of a result of the analysis using the analysis unit, wherein the transfer unit includes: a clamping unit that clamps the film in an opening/closing part of an upper clamping member and a lower clamping member of which one ends are connected through a connection shaft; an upper drive unit that drives an upper rod to which the upper clamping member is connected in a longitudinal direction of the upper rod; a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/12/21